Order entered August 26, 2019




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-19-00714-CV

                            IN THE INTEREST OF I.H.J., A CHILD

                       On Appeal from the 256th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-18-11128

                                            ORDER
       By letter dated July 15, 2019, we informed appellant his brief was deficient and

instructed him to file, within ten days, an amended brief correcting the noted deficiencies.

Appellant did not comply.

       Before the Court is appellant’s August 14, 2019 “Motion to Set Aside Default Judgment

and Notice of Hearing.” We DENY the motion. On the Court’s own motion, we extend the time

for appellant to file an amended brief correcting the deficiencies noted in this Court’s July 15th

letter. Appellant shall file his amended brief by September 6, 2019. We caution appellant that

failure to file his amended brief that corrects the deficiencies by September 6, 2019 may result in

dismissal of this appeal without further notice. See TEX. R. APP. P. 38.8(a)(1), 42.3(b), (c).

                                                       /s/    ERIN A. NOWELL
                                                              JUSTICE